DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 10, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lukanc et al (US 2017/0187551 A1).
As to claim 10: Lukanc discloses a controlling method of a display device (Figs. 1-4, a controlling method of a display device; Abstract, ¶0013) the controlling method comprising: 
transmitting, through a signal transmission line connecting a timing controller and a panel driver, an image data signal from the timing controller to the panel driver during a first time period and to not receive a state data signal from the panel driver to the timing controller during the first time period (Fig. 3, transmitting, through “a signal transmission line 307” connecting “a timing controller 220” and “a panel driver 240”, “an image data signal 310” from the timing controller to the panel driver during a first time period and to not receive a state data signal from the panel driver to the timing controller during the first time period; ¶0057-0059, wherein the downlink signal is transmitted through the signal transmission line at the first time period, the uplink signal is not able transmitted at the same time); and
receiving, by the timing controller, the state data signal regarding a display panel from the panel driver through the signal transmission line during a second time period different from the first time period and to not transmit the image data signal from the timing controller to the panel driver during the second time period (Fig. 3, receiving, by the timing controller, the state data signal regarding a display panel from the panel driver through the signal transmission line during a second time period different from the first time period and to not transmit the image data signal from the timing controller to 
As to claim 15: Lukanc discloses the state data signal comprises error information of the display panel and monitoring information of the display panel (Fig. 3, the state data signal comprises error information of the display panel and monitoring information of the display panel; Abstract, ¶0005-0008, 0064-0067).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukanc et al (US 2017/0187551 A1) in view of Kim et al (US 2016/0351129 A1).
As to claim 1: Lukanc discloses a display device (Figs. 1-3, “a display device 100”; Abstract) comprising: 
a display panel comprising a plurality of light emitting diodes and a plurality of pixel driver circuits for driving the plurality of light emitting diodes (Fig. 1, “a display panel 120” comprising a plurality of light emitting diodes and a plurality of pixel driver circuits for driving the plurality of light emitting diodes; ¶0038-0040, 0046); 

a timing controller (Fig. 3, “a timing controller 220”); and 
a signal transmission line connecting the panel driver and the timing controller (Fig. 3, “a signal transmission line 307” connecting the panel driver 240 and the timing controller 220; ¶0057), 
wherein the timing controller is configured to: 
control to transmit an image data signal from the timing controller to the panel driver through the signal transmission line during a first time period and to not receive a state data signal from the panel driver to the timing controller during the first time period (Fig. 3, control to transmit “an image data signal 310” from the timing controller 220 to the panel driver 240 through the signal transmission line 307 during a first time period and to not receive “a state data signal 315” from the panel driver to the timing controller during the first time period; ¶0057-0061, wherein the downlink signal is transmitted through the signal transmission line at the first time period, the uplink signal is not able  transmitted at the same time), and 
control to receive the state data signal regarding the display panel from the panel driver through the signal transmission line during a second time period different from the first time period and to not transmit the image data signal from the timing controller to the panel driver during the second time period (Fig. 3, control to receive the state data signal 315 regarding the display panel 120 from the panel driver 240 through the signal 
Lukanc does not expressly disclose the panel driver comprising a first switching element; the timing controller comprising a second switching element; the signal transmission line connecting the first switching element and the second switching element. However, Kim teaches a display device comprises a display panel; a timing controller; and a panel driver (Figs. 1-7, “a display device 100” comprises “a display panel 110”; “a timing controller 200”; and “a panel driver 300-303”), wherein the display panel comprises a plurality of light emitting diodes and a plurality of pixel driver circuits for driving the plurality of light emitting diodes (Fig. 1, a plurality of light emitting diodes and “a plurality of pixel driver circuits PX” for driving the plurality of light emitting diodes; ¶0005); the panel driver comprising a plurality of driver integrated circuits (ICs) and a first switching element (Fig. 1, “a plurality of driver integrated circuits (ICs) 300_1 – 300_k” and “a first switching element 330”); the timing controller comprises a second switch (Fig. 7, “a second switch 240”; ¶0088), and a signal transmission line connecting the first switching element of the panel driver and the second switching element of the timing controller (Figs. 5, 7, “a signal transmission line SBC” connecting the first switching element 330 of the panel driver and the second switching element 240 of the timing controller; ¶0053, 0088). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lukanc to 
As to claim 2: Claim 2 is a dependent claim of claim 1. The combination of the prior arts Lukanc and Kim further disclose claim limitation of the timing controller is further configured to control the first switching element and the second switching element to select any one of a plurality of signal transmission lines to transmit the image data signal or receive the state data signal (Lukanc: Fig. 3, a plurality of signal transmission lines connected between the panel driver and the timing controller; Kim: Figs. 5, 7, the timing controller is further configured to control the first switching element and the second switching element to select any one of a plurality of signal transmission 
As to claim 4: Claim 4 is a dependent claim of claim 1. The prior arts Lukanc and Kim further discloses claim limitation of the display panel is divided into a plurality of groups according to a number of a plurality of pixels constituting the display panel, and wherein the first switching element is connected to a plurality of signal transmission lines corresponding to each of the plurality of groups, and is connected to the plurality of driver ICs included in each of the plurality of groups (Fig. 3, “a plurality of groups 250-1 – 250-N according to a number of a plurality of pixels constituting the display panel, and wherein the plurality of signal transmission lines corresponding to each of the plurality of groups, and is connected to the plurality of driver ICs 252 included in each of the plurality of groups; Kim: Figs. 1, 5, 7, the display panel is divided into a plurality of groups according to a number of a plurality of pixels constituting the display panel, and the first switching element 330 is connected to a plurality of transmission lines LB1 – LBk corresponding to each of the plurality of groups, and is connected to the plurality of driver ICs 300_1 – 300_k included in each of the plurality of groups). In addition, the same motivation is used as the rejection of claim 4.
As to claim 6: Claim 6 is a dependent claim of claim 1. The prior arts Lukanc and Kim further discloses claim limitation of the state data signal comprises error 
As to claim 9: Claim 9 is a dependent claim of claim 1. The prior art Kim further discloses claim limitation of the display panel is driven by a passive matrix method through the panel driver (Figs. 1, 3-5, the display panel is driven by a passive matrix method through the panel driver; ¶0030-0032, 0057-0078). In addition, the same motivation is used as the rejection of claim 9. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukanc et al (US 2017/0187551 A1) in view of Kim et al (US 2016/0351129 A1), as applied to claim 1 above, and further in view of YU et al (CN 105139814 A).
As to claim 3: Lukanc and Kim do not expressly disclose the panel driver further comprises the plurality of driver ICs connected by a daisy chain method, wherein based on a first driver IC among the plurality of driver ICs receiving the image data signal from the timing controller, the first driver IC is configured to transmit the received image data signal to a second driver IC directly connected to the first driver IC among the plurality of driver ICs, and wherein based on the second driver IC receiving the image data signal from the first driver IC, the second driver IC is configured to transmit the state data signal regarding the display panel to the timing controller. However, Yu teaches a display device comprises a timing controller and a panel driver (Figs. 7-11, a display .

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukanc et al (US 2017/0187551 A1) in view of Kim et al (US 2016/0351129 A1), as applied to claim 1 above, and further in view of LIN (CN 104538001 A).
  As to claim 5: Lukanc and Kim do not expressly disclose the second time period is shorter than the first time period. However, Lin teaches a display device comprises a display panel; a panel driver; a timing controller; and a signal transmission line connected the panel driver and the timing controller, wherein the timing controller control to transmit an image data signal from the timing controller to the panel driver through the signal transmission line during a first time period and to not receive a state data signal from the panel driver to the timing controller during the first time period and control to receive the state data signal regarding the display panel from the panel driver through the signal transmission line during a second time period different from the first time period and to not transmit the image data signal from the timing controller to the panel driver during the second time period (Figs. 1-2, a display device comprises “a display panel 104”; “a panel driver S1”; “a timing controller 102”; and a signal transmission line connected the panel driver and the timing controller, wherein the .

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukanc et al (US 2017/0187551 A1) in view of Kim et al (US 2016/0351129 A1), as applied to claim 1 above, and further in view of TAKAHASHI et al (US 2018/0219025 A1).
As to claim 7: Lukanc and Kim does not expressly discloses the display device is a modular display device comprising a plurality of display modules that are physically connected to each other, and wherein each of the plurality of display modules includes the display panel and the panel driver. However, Takahashi teaches a display device is a modular display device comprises a plurality of display modules that are physically connected to each other, and wherein each of the plurality of display modules includes the display panel and the panel driver (Fig. 1, a display device is “a modular display device 100” comprises “a plurality of display modules 101a – 101b” that are physically connected to each other, and wherein each of the plurality of display modules includes “a display panel 101” and “a panel driver 150”; ¶0072). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lukanc and Kim to have the display device is a modular display device comprises a plurality of display modules that are physically connected to each other, and wherein each of the plurality of display modules includes the display panel and the panel driver as taught by Takahashi. The motivation would have been in order to provide a display device with high productivity (Takahashi: ¶0009).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukanc et al (US 2017/0187551 A1) in view of Kim et al (US 2016/0351129 A1),  as applied to claim 1 above, and further in view of Lee et al (US 2015/0035734 A1).
As to claim 8: Kim discloses the display panel further comprises a plurality of pixels arranged in a form of a matrix (Fig. 1, a plurality of pixels arranged in a form of a matrix). Lukancs does not expressly disclose each of the plurality of pixels comprising an R sub pixel including a red light emitting diode, a G sub pixel including a green light emitting diode, and a B sub pixel including a blue light emitting diode, and wherein the plurality of pixel driver circuits are formed with respect to each of the R sub pixel, the G sub pixel, and the B sub pixel. However, Lee teaches a display device comprises a display panel further comprises a plurality of pixels arranged in a form of a matrix, wherein each of the plurality of pixels comprising an R sub pixel including a red light emitting diode, a G sub pixel including a green light emitting diode, and a B sub pixel including a blue light emitting diode, and wherein the plurality of pixel driver circuits are formed with respect to each of the R sub pixel, the G sub pixel, and the B sub pixel (Fig. 4-5, a display device comprises “a display panel 10” further comprises a plurality of pixels arranged in a form of a matrix, wherein each of the plurality of pixels comprising an R sub pixel including a red light emitting diode, a G sub pixel including a green light emitting diode, and a B sub pixel including a blue light emitting diode, and wherein the plurality of pixel driver circuits are formed with respect to each of the R sub pixel, the G sub pixel, and the B sub pixel; Abstract, ¶0042). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lukancs to have each of the plurality of pixels comprising an R sub pixel including a red light emitting diode, a G sub pixel including a green light emitting diode, .

Claim(s) 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukanc et al (US 2017/0187551 A1) as applied to claim 10 above, and further in view of Kim et al (US 2016/0351129 A1).
As to claim 11: Lukanc does not expressly disclose controlling a first switching element included in the panel driver and a second switching element included in the timing controller to select any one of a plurality of signal transmission lines to transmit the image data signal or receive the state data signal. However, Kim teaches a display device comprises a display panel; a timing controller; and a panel driver (Figs. 1-7, “a display device 100” comprises “a display panel 110”; “a timing controller 200”; and “a panel driver 300-303”), wherein the panel driver comprising a first switching element (Fig. 1, “a first switching element 330”); the timing controller comprises a second switch (Fig. 7, “a second switch 240”; ¶0088), and a signal transmission line connecting the first switching element of the panel driver and the second switching element of the timing controller (Figs. 5, 7, “a signal transmission line SBC” connecting the first switching the panel driver and the second switching element 240 of the timing controller; ¶0053, 0088). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lukanc to implement a first switch into the panel driver, and a second switch into the timing controller for controlling a first switching element included in the panel driver and a second switching element included in the timing controller to select any one of a plurality of signal transmission lines to transmit the image data signal or receive the state data signal as taught by Kim. The motivation would have been in order to have the timing controller configured to apply a data signal to the plurality of data drivers, and the switch connected between the timing controller and the data drivers configured to selectively connect the shared back channel to the timing controller (Kim: ¶0008, 0012).
As to claim 13: Claim 13 is a dependent claim of claim 11. The prior arts Lukanc and Kim further discloses claim limitation of the display panel is divided into a plurality of groups according to a number of a plurality of pixels constituting the display panel, and wherein the first switching element is connected to a plurality of signal transmission lines corresponding to each of the plurality of groups, and is connected to the plurality of driver ICs included in each of the plurality of groups (Fig. 3, “a plurality of groups 250-1 – 250-N according to a number of a plurality of pixels constituting the display panel, and wherein the plurality of signal transmission lines corresponding to each of the plurality of groups, and is connected to the plurality of driver ICs 252 included in each of the plurality of groups; Kim: Figs. 1, 5, 7, the display panel is divided into a plurality of groups according to a number of a plurality of pixels constituting the display panel, and the first switching element 330 is connected to a plurality of transmission lines LB1 – .

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukanc et al (US 2017/0187551 A1) as applied to claim 10 above, and further in view of Kim et al (US 2016/0351129 A1) and YU et al (CN 105139814 A).
As to claim 12: Lukanc and Kim do not expressly disclose receiving at the timing controller the state data signal regarding the display panel from the second driver IC. However, Kim teaches a display device comprises a display panel, a timing controller and a panel driver, wherein the panel driver comprises a plurality of driver ICs, wherein the timing controller receive the state data signal regarding the display panel from the second river IC (Fig. 1, 5-6, “a display device 100” comprises “a display panel 110”, “a timing controller 200” and “a panel driver 300”, wherein the panel driver comprises “a plurality of driver ICs 300_1 – 300_k”, wherein the timing controller receive a state data signal regarding the display panel from the second river IC; ¶0072-0086). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lukanc to have the plurality of driver ICs is capable to transmit the state data from each of the plurality of driver ICs to the timing controller, such that receiving at the timing controller the state data signal regarding the display panel from the second driver IC as taught by Kim. The motivation would have been in order to have the timing controller configured to apply a data signal to the plurality of data drivers, and the switch connected between the timing controller and the data .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukanc et al (US 2017/0187551 A1) as applied to claim 10 above, and further in view of LIN (CN 104538001 A).
As to claim 14: Lukanc does not expressly disclose the second time period is shorter than the first time period. However, Lin teaches a display device comprises a display panel; a panel driver; a timing controller; and a signal transmission line connected the panel driver and the timing controller, wherein the timing controller control to transmit an image data signal from the timing controller to the panel driver .

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukanc et al (US 2017/0187551 A1) as applied to claim 10 above, and further in view of TAKAHASHI et al (US 2018/0219025 A1).
As to claim 16: Lukanc does not expressly discloses the display device is a modular display device comprising a plurality of display modules that are physically connected to each other, and wherein each of the plurality of display modules includes the display panel and the panel driver. However, Takahashi teaches a display device is a modular display device comprises a plurality of display modules that are physically connected to each other, and wherein each of the plurality of display modules includes the display panel and the panel driver (Fig. 1, a display device is “a modular display device 100” comprises “a plurality of display modules 101a – 101b” that are physically connected to each other, and wherein each of the plurality of display modules includes “a display panel 101” and “a panel driver 150”; ¶0072). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lukanc and Kim to have the display device is a modular display device comprises a plurality of display modules that are physically connected to each other, .

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukanc et al (US 2017/0187551 A1) as applied to claim 10 above, and further in view of Lee et al (US 2015/0035734 A1).
As to claim 17: Lukanc does not expressly disclose a display device comprises a display panel further comprises a plurality of pixels arranged in a form of a matrix, wherein each of the plurality of pixels comprising an R sub pixel including a red light emitting diode, a G sub pixel including a green light emitting diode, and a B sub pixel including a blue light emitting diode, and wherein the plurality of pixel driver circuits are formed with respect to each of the R sub pixel, the G sub pixel, and the B sub pixel. However, Lee teaches a display device comprises a display panel further comprises a plurality of pixels arranged in a form of a matrix, wherein each of the plurality of pixels comprising an R sub pixel including a red light emitting diode, a G sub pixel including a green light emitting diode, and a B sub pixel including a blue light emitting diode, and wherein the plurality of pixel driver circuits are formed with respect to each of the R sub pixel, the G sub pixel, and the B sub pixel (Fig. 4-5, a display device comprises “a display panel 10” further comprises a plurality of pixels arranged in a form of a matrix, wherein each of the plurality of pixels comprising an R sub pixel including a red light emitting diode, a G sub pixel including a green light emitting diode, and a B sub pixel including a blue light emitting diode, and wherein the plurality of pixel driver circuits are 
As to claim 18: Lukanc does not expressly disclose the display panel is driven by a passive matrix method through the panel driver. However Lee teaches a display panel is driven by a passive matrix method through the panel driver (Figs. 1-7, “a display panel 10” is driven by a passive matrix method through “a panel driver 13, 15”; ¶0012, 0056-0059). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lukanc to drive the display panel by a passive matrix method through the panel driver as taught by Lee. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693